Title: To George Washington from Major General Stirling, 21 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dr Sir
            Elizabeth Town [N.J.] October 21: 1778
          
          I wrote your Excellency yesterday that the whole of Second fleet of about 30 Sail as well the first of near 130 Sail were Sailed, the Wind has been at West, a lively breese, ever Since, and they must have made a great Offing by this time. it is Said that the preparations for another embarkation are going on at N. York, but I have not been able to get any particulars from thence the last two or three day’s. I yesterday detected a letter wrote very small on a Scrap of paper from J. Galloway to his Sister Mrs Hylliard dated Octobr 10th—In which are these Words, “I did not leave philadelphia without writeing to you a Short Letter, Nor Can I leave this ungratefull Country without takeing my leave of a Sister for whom I feel &c.[”] which Clearly shew that he is on the point of going, which I do not belive he would do; unless he Supposed the evacuation was to become General; and I think it not unlikely it will be done gradually as they can get ready, for while Admiral Biron is able to keep the Sea & Watch the Count de Estainge with 16 Sail of the line, they may go in different Squadrons under small Convoys. Major Monro haveing an inclination to go to Virginia, Calls first at head Quarters to Settle some busyness there, and affords me an Oppertunity of Sending this. I am your Excellency’s Most Humble Servant
          
            Stirling,
          
        